           Case 1:20-cv-09526-JPC Document 12 Filed 11/25/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                11/25/2020
                                                                       :
KATHLEEN VALENTINI et al.,                                             :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   20-CV-9526 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
GROUP HEALTH INCORPORATED et al.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of a letter-motion from Defendant CareCore National LLC d/b/a

eviCore (“eviCore”) requesting a pre-motion conference in advance of its forthcoming Motion to

Dismiss (Dkt. 6), and Plaintiff’s response to eviCore’s pre-motion letter (Dkt. 11). Having

reviewed the parties’ submissions, the Court finds that a pre-motion conference regarding eviCore’s

Motion to Dismiss is unnecessary. EviCore shall file its motion by December 16, 2020. Plaintiff

shall file its opposition papers by January 8, 2021. EviCore’s reply, if any, is due January 15, 2021.

        As ordered by the Court on November 24, 2020, Defendant Group Health Incorporated

(“GHI”) has until December 2, 2020 to respond to the Complaint. (See Dkt. 9.) If GHI wishes to

join in Defendant eviCore’s Motion to Dismiss or if GHI wishes to file its own Motion to Dismiss,

it may do so without further leave of the Court. If GHI elects to file its own motion, the parties

shall follow the briefing schedule as set forth above.

        In accordance with the Court’s Individual Rules and Practices for Civil Cases, requests for

extensions or adjournment may be made only by letter-motion filed on ECF and must be received

at least 48 hours (i.e., two business days) before the deadline or scheduled appearance, absent

compelling circumstances. The written submission must state (1) the original date(s) set for the
          Case 1:20-cv-09526-JPC Document 12 Filed 11/25/20 Page 2 of 2


appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request; (3) the

number of previous requests for adjournment or extension; (4) whether these previous requests

were granted or denied; and (5) whether opposing counsel consents, and, if not, the reasons given

by opposing counsel for refusing to consent.

Dated: November 25, 2020                             __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
